 

 

 

| USDC SDNY

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT scrncnn en
SOURTHERN DISTRICT OF NEW YORK SLECTROMICALLY FILED!
1 DOC #:
STEPHANIE JOHNSON [DATS Pik nnn
Plaintiff,
-versus-— No. 16 Civ. 9561

CITY OF NEW YORK, et al.

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

On January 22, 2020, the Court issued an order ruling on
various motions in limine. (Dkt. no. 74.) In that order, the
Court precluded plaintiff from calling Officer Richard Acosta as
a trial witness under Fed. R. Evid. 403 because Acosta’s
deposition showed he has no knowledge of how plaintiff suffered
the injury at issue in her suit, so his testimony had negligible
probative value and would only waste time. (Id. at 3-4.)

Plaintiff has moved the Court to reconsider its decision
precluding Acosta’s testimony. (Letter dated Jan. 23, 2020
[dkt. no. 75].) Plaintiff contends that Acosta’s deposition
testimony and certain notes he recorded after the incident
suggest that Acosta did in fact see what happened to plaintiff,
and argues that the jury should be permitted to evaluate whether
Acosta’s denial of knowledge is credible. (Id.)

The Court declines to reconsider its previous ruling.

“[R]econsideration will generally be denied unless the moving

 
party can point” to matters “that might reasonably be expected
to alter the conclusion reached by the court.” Schrader v. CSX
Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Nothing in
plaintiff’s submission alters the Court’s previous finding that
Acosta’s testimony has negligible probative value and should be
excluded to avoid wasting time. Specifically, that Acosta may
not be a credible witness has minimal probative value because he
will not be testifying in the first place. Plaintiff's argument
that the jury might infer that Acosta is not credible in his
testimony that he did not see the relevant events and thus that
the jury should infer that Acosta did see the events and that
such testimony would be adverse to defendants is too remote to
have any probative value.

Plaintiff’s motion is therefore DENIED.

Dated: New York, New York
January 24, 2020

  

LORETTA A. PRESKA
Senior U.S. District Judge

 

 

 
